PER CURIAM:
In a jury-waived case, the appellant was convicted of assault with intent to kill with malice aforethought and sentenced to twenty years. Defendant filed a motion for a new trial alleging two points. The same two points are raised on appeal. One, the judgment was not supported by sufficient evidence. Two, it was error for the trial court to permit the recall of the complaining witness before the close of the state’s case.
A review of the uncontradicted testimony, in light of the applicable law, reveals that the appellant’s first point is without merit. See State v. Kopf, 481 S.W.2d 7 (Mo.1972). Appellant’s second point is unavailing in view of State v. Sullivan, 452 S.W.2d 802 (Mo.1970).
The judgment of the trial court was based on findings of fact which are not clearly erroneous and an opinion in this case would have no precedential value. V.A.M.R. Rule 84.16(b).
Judgment affirmed.
All concur.